Citation Nr: 1747770	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.  

2. Entitlement to SMC based on the need for aid and attendance for a spouse.  


REPRESENTATION

Veteran represented by:	Thomas Youell, Attorney


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1953 to June 1955.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2015 rating decisions issued Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

On the Veteran's substantive appeal dated February 2016, he requested a hearing before a Veterans Law Judge (VLJ).  However, he cancelled his hearing request in September 2017.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC based on aid and attendance/housebound is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The evidence does not show that the Veteran's spouse requires regular aid and attendance of another.  




CONCLUSION OF LAW

The criteria for SMC based on a spouse's need for aid and attendance from another person have not been met.  38 U.S.C.A. §§ 1114, 1115, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence of record, as well as to the specific contentions regarding the case as raised directly by the Veteran and his representative and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381  (Fed. Cir. 2015).

I. Governing Law

Increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance. 38 C.F.R. §§ 3.351(2).

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. §§ 3.351(b).  A spouse will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. §§ 3.352(a). 38 C.F.R. §§ 3.351(c) . 

Under 38 C.F.R. §§ 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a claimant's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others. 38 C.F.R. §§ 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

II. Analysis

The Veteran is seeking entitlement to SMC based on aid and attendance for his wife.  The Veteran is service-connected for post-traumatic stress disorder (PTSD), evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 20 percent disabling; and tinnitus, evaluated as 10 percent disabling.  Thus, the Veteran's total combined service connected evaluation is 60 percent disabling.  Additionally, the Veteran was awarded entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), effective September 2011.  In regard to aid and attendance for the Veteran's spouse, the Veteran meets the initial requirements of 38 U.S.C.A. §§ 1115.  

Upon review of the evidence of record, the Board finds that entitlement to SMC is not warranted in this case because the criteria regarding aid and attendance/housebound have not been met.

In connection with the Veteran's SMC claim, his spouse was afforded a VA examination for housebound status or permanent need for regular aid and assistance in September 2015.  The examining physician indicated that the Veteran's spouse was diagnosed with lumbar radiculitis, bilateral knee pain, shoulder pain, and arthritis.  The physician indicated that she was not confined to a bed from 9am to 9pm, that she was able to feed herself, but that she was unable to prepare her own meals, as she was unable to stand for more than approximately five minutes.  Furthermore, she did not need assistance in bathing and tending to other hygiene needs, she was not legally blind, she did not require nursing home care, and she was able to manage her own finances.  The physician indicated that she required medication management because she needed assistance filling medicine boxes and administering the medication.  

At examination, the physician found that she was clean, well dressed and alert.  She used a cane for ambulation, which she reported was used at all times when walking.  She had radicular pain and numbness in each leg, which caused her to sometimes be unable to feel her feet.  Moreover, it caused her balance to be poor.  She had back problems that caused her back pain as well as knee pain.  As a result, she could not stand for long periods and had to sit after a few minutes.  She reported that she spent most of her time during the day watching television, as she did not have to stand in order to do so.  

The evidence indicates that the Veteran's spouse lived at home.  Thus, she was not a patient in a nursing home.  Also, there is no indication that she had corrected visual acuity of 5/300 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.  Moreover, neither she nor the Veteran has alleged such.  

Thus, the central issue then becomes whether she meets the requirement of § 3.351(c), which requires application of § 3.352(a).

Regarding a factual need for aid and attendance, there is no indication that she was unable to dress or undress herself or keep herself ordinarily clean and presentable.  To the contrary, the September 2015 VA aid and attendance and housebound examination report shows that she is able to do so without assistance.  Moreover, the September 2015 physician noted that she did not require nursing home care.  

While considering her inability to prepare meals due to her leg, knee and back pain, as well as her use of a cane and assistance with medication, in connection with her condition as a whole, the Board finds that she is not in need of regular aid and attendance.  The Board has considered that, although her movement is limited by her arthritis, in that she needs a cane and cannot stand for prolonged periods of time, the evidence is against a finding that she has lost the ability to walk and function on her own.  To that end, the September 2015 physician noted that she was able to maintain her own hygiene.  The Board has considered that personal maintenance of one's hygiene generally requires an ability to enter and exit a bathing area on one's own, of which there is nothing in the record to suggest that she was unable to do so.  Moreover, the evidence indicates that she was able to leave her home.  She reported to the September 2015 VA physician that her and her daughter generally went out shopping one to two times per week, and she used a scooter while shopping.  

While she may need assistance in preparing a meal, she has not been clinically found to need personal assistance in handling her basic needs, such as feeding herself and/or keeping herself clean.  In this regard, the Board has considered that feeding oneself and use of a cane generally requires the ability to grasp an item (e.g. a toothbrush, hairbrush, washcloth, soap, toilet paper), and move the item to a certain area of the body.  The fact that she is able to do such activities is indicative that she can do many tasks that require grasping of an object and moving it to a particular point, and is not so helpless as to require the regular aid and attendance of another person.  Moreover, there is no indication in the record that she has meals prepared for her by anyone.  

Thus, while the Veteran and his representative have asserted a need for the aid of another person to care for the Veteran's spouse and their home, the evidence simply does not show that she is unable to dress herself, has a prosthetic device, cannot physically feed herself, cannot attend to the wants of nature, or cannot protect herself from the hazards or dangers in her daily environment.  Consequently, the criteria for an allowance based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. §§ 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a). 

Furthermore, as for any direct assertions by the Veteran, his wife and/or the representative that the criteria are met to award an aid and attendance allowance for the Veteran's spouse, the Board finds that no such assertions provide persuasive evidence in support of the claim.  As indicated above, this claim turns on the medical matter of whether the Veteran's spouse's disabilities render her unable to care for her daily needs without requiring the regular aid and attendance of another person, and such is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of whether Veteran's spouse's disabilities render her unable to care for her daily needs without requiring the regular aid and attendance of another person is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, and n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As none of the identified individuals is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of level of functional impairment and/or severity do not constitute persuasive evidence on this point.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for SMC, that doctrine is not helpful to the Veteran. See 38 U.S.C.A §§ 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to SMC based on the need for aid and attendance for a spouse is denied.  
REMAND

The Veteran's September 2015 VA aid and attendance examination lists a number of non-service-connected disabilities that render the Veteran in need of aid and attendance.  The Veteran is service connected only for PTSD, bilateral hearing loss, and tinnitus, yet none of these conditions are listed on the September 2015 VA aid and attendance examination.  

The Board finds that an opinion is warranted to address whether the Veteran's service-connected PTSD, bilateral hearing loss, and tinnitus, alone, warrants special monthly compensation based on the need of aid and attendance.  See Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hand condition.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. The AOJ should obtain a VA opinion regarding only the Veteran's service-connected disabilities and the need for aid and attendance.

After a review of the clinical evidence of record, the VA examiner should provide an opinion on the nature and severity of the effect of the Veteran's PTSD, bilateral hearing loss, and tinnitus on his activities of daily life and his need for aid and attendance of another person.  Any necessary tests and studies should be accomplished.

3. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


